Name: Commission Regulation (EEC) No 1620/84 of 5 June 1984 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 157 / 12 Official Journal of the European Communities 13 . 6 . 84 COMMISSION REGULATION (EEC) No 1620 / 84 of 5 June 1984 on the supply of various lots of skimmed-milk powder as food aid Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder , butter and butteroil as food aid ( 5 ), as amended by Regulation (EEC) No 1886 / 83 ( 6 ); whereas , in particular , the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804/ 68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 856 / 84 ( 2 ), and in particular Article 7 ( 5 ) thereof, Having regard to Council Regulation (EEC) No 1037 / 82 of 26 April 1982 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1982 food-aid programme ( 3 ), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1992 / 83 of 11 July 1983 laying down the implementing rules for 1983 for Regulation (EEC) No 3331 / 82 concerning food-aid policy and food-aid manage ­ ment ( 4 ), HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354 / 83 , supply skimmed-milk powder as food aid on the special terms set out in Annex I. Whereas , under the food-aid programmes adopted by the Council Regulations specified in Anenx I , certain recipient third countries and organizations have requested the supply of the quantity of skimmed-milk powder set out therein ; Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 June 1984 . For the Commission Poul DALSAGER Member of the Commission ( ») OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 90 , 1 . 4 . 1984 , p. 10 . ( 3 ) OJ No L 120 , 1 . 5 . 1982 . p. 1 . ( 4 ) OJ No L 196 , 20 . 7 . 1983 , p. 1 . ( j ) OJ No L 142 , 1 . 6 . 1983 , p . 1 . ( 6 ) OJ No L 187 , 12 . 7 . 1983 , p . 29 . 13 . 6 . 84 Official Journal of the European Communities No L 157 / 13 ANNEX I Notice of invitation to tender (M Description of the lot A B 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . 3 . Recipient Country of destination Tanzania 4 . Stage and place of delivery cif Dar es Salaam cif Tanga 5 . Representative of the recipient ( 3 ) Ambassade de Tanzanie , Avenue Louise 363 , B-1050 Bruxelles , ( tel . 6406500; telex 63616 TANREP B ) 6 . Total quantity 900 tonnes ( 5 ) 900 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German Dutch 9 . Specific characteristics Entry into intervention stock after 1 November 1983 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 12. Shipment period Before 15 August 1984 13 . Closing date for the submission of tenders 25 June 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 31 August 1984 (b ) closing date for the submis ­ sion of tenders 9 July 1984 15 . Miscellaneous No L 157/ 14 Official Journal of the European Communities 13 . 6 . 84 Description of the lot C 1 . Programme 1983 ( a) legal basis Council Regulation (EEC) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination Mozambique 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 )  6 . Total quantity 310 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I (B ) to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I (B ) to Regulation (EEC) No 1354 / 83 11 . Supplementary markings on the packaging 'MOZAMBIQUE 1362 El / LEITE DESNATADO EM PO CON VITAMINAS / DOM DA COMUNIDADE ECONOMICA EUROPEIA / ACÃ AO DO PROGRAMA ALIMENTAR MUNDIAL / MAPUTO OPTIÃ N BEIRA' 12 . Shipment period Before 15 August 1984 13 . Closing date for the submission of tenders 25 June 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 31 August 1984 (b ) closing date for the submis ­ sion of tenders 9 July 1984 15 . Miscellaneous  13 . 6 . 84 Official Journal of the European Communities No L 157 / 15 Description of the lot D 19831 . Programme (a ) legal basis (b ) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the recipient ( 3 ) 6 . Total quantity 7 . Origin of the skimmed-milk powder 8 . Intervention agency holding the stocks 9 . Specific characteristics 10 . Packaging Council Regulation (EEC) No 1992 / 83 Commission Decision of 29 July 1983 ICRC Philippines cif Manila Philippine Red Cross , PO box 280 , Manila  2803 (Philippines ) 80 tonnes Community market French Annex I (B ) to Regulation (EEC) No 1354 / 83 25 kilograms in accordance with point 4.2 of Annex I (B ) to Regulation (EEC) No 1354 / 83 1 1 . Supplementary markings on the packaging A red cross 10 x 10 cm and: 'PHL-25 / ACTION OF THE INTERNATIONAL COMMITTEE OF THE RED CROSS / FOR FREE DISTRIBUTION / MANILA' Before 31 July 198412 . Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submis ­ sion of tenders 15 . Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 No L 157 / 16 Official Journal of the European Communities 13 . 6 . 84 Description of the lot E 1 . Programme 1982 ( a ) legal basis Council Regulation (EEC) No 1037 / 82 (b ) purpose Council Regulation (EEC) No 1038 / 82 2 . Recipient ICRC 3 . Country of destination Philippines 4 . Stage and place of delivery cif Manila 5 . Representative of the recipient ( 3 ) Philippine Red Cross , PO box 280 , Manila  2803 (Philippines ), 6 . Total quantity 40 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks German 9 . Specific characteristics Annex I (B ) to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I (B ) to Regulation (EEC) No 1354 / 83 11 . Supplementary markings on the packaging A red cross 10 x 10 cm and : 'PHL-24 / ACTION OF THE INTERNATIONAL COMMITTEE OF THE RED CROSS / FOR FREE DISTRIBUTION / MANILA' 12 . Shipment period Before 31 July 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 13 . 6 . 84 Official Journal of the European Communities No L 157 / 17 Description of the lot F 1 . Programme 1983 (a ) legal basis Council Regulation (EEC) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . 3 . Recipient Country of destination j- Arab Republic of Egypt 4. Stage and place of delivery fob 5 . Representative of the recipient ( 3 ) Ambassade de la rÃ ©publique arabe d'Egypte , Section commerciale , Rue Hector Denis 52 , B-1050 Bruxelles ( tel . ( 02 ) 647 32 27 ; telex 64809 COMRAU B) 6 . Total quantity 2 000 tonnes ( 6 ) 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics ( 7 ) 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'TO EGYPT' 12 . Shipment period Before 15 August 1984 13 . Closing date for the submission of tenders 25 June 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 31 August 1984 (b ) closing date for the submis ­ sion of tenders 9 July 1984 15 . Miscellaneous  No L 157 / 18 Official Journal of the European Communities 13 . 6 . 84 Description of the lot G 1 . Programme 1983 ( a) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . 3 . Recipient Country of destination ^j- Zimbabwe 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 3 ) Zimbabwe Embassy , Mr Hawkins , Avenue des Arts 21-22 , B-1040 Bruxelles , ( tel . 2308535 ; telex 24133 ZIMBRU B) 6 . Total quantity 500 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into intervention stock after 1 March 1984 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'MILK POWDER NON-ENRICHED / TO ZIMBABWE' 12 . Shipment period Before 15 August 1984 13 . Closing date for the submission of tenders 25 June 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 31 August 1984 (b ) closing date for the submis ­ sion of tenders 9 July 1984 15 . Miscellaneous ( 4 ) 13 . 6 . 84 Official Journal of the European Communities No L 157/ 19 Description of the lot H 1 . Programme 1983 ( a) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination Somalia 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 )  6 . Total quantity 150 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks Dutch 9 . Specific characteristics Annex I (B ) to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 30 June 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354/ 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Dutch intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 No L 157 / 20 Official Journal of the European Communities 13 . 6 . 84 Description of the lot I 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . 3 . Recipient Country of destination ^j- Bolivia 4. Stage and place of delivery Free-at-destination La Paz via Antofagasta (Chile ) 5 . Representative of the recipient ( 3 ) Director-General Luis Rios Jordan , O Finaal ( tel . 36 40 51  La Paz , Bolivia ; telex 2320 MINREL BV 6 . Total quantity 1 100 tonnes 7 . 8 . Origin of the skimmed-milk powder Intervention agency holding the stocks Community market 9 . Specific characteristics Annex I (B ) to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'LECHE EN POLVO DESCREMADA ENREQUECIDA CON VITAMINAS A Y D / DONACION DE LA COMUNIDAD ECONOMICA EUROPEIA A BOLIVIA' 12 . Shipment period Before 15 August 1984 13 . Closing date for the submission of tenders 25 June 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : l ( a ) shipment period Before 31 August 1984 (b ) closing date for the submis ­ sion of tenders 9 July 1984 15 . Miscellaneous  13 . 6 . 84 Official Journal of the European Communities No L 157 / 21 KDescription of the lot 1983 Council Regulation (EEC) No 1992 / 83 Commission Decision of 29 July 1983 World Food Programme Senegal fob 1 . Programme ( a ) legal basis (b ) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) 6 . Total quantity 7 . Origin of the skimmed-milk powder 8 . Intervention agency holding the stocks 9 . Specific characteristics 10 . Packaging 42 tonnes Community market Irish Annex I (B ) to Regulation (EEC ) No 1354 / 83 25 kilograms in accordance with point 4.2 of Annex I (B ) to Regulation (EEC) No 1354 / 83 'SENEGAL 2344 PI / DAKAR / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL' Before 15 August 1984 1 1 . Supplementary markings on the packaging 12 . Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period (b ) closing date for the submis ­ sion of tenders 15 . Miscellaneous The costs of supply are determined by the Irish intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 No L 157 / 22 Official Journal of the European Communities 13 . 6 . 84 Description of the lot L 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination Morocco ( see Annex II ) 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( J )  6 . Total quantity 1 016 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I (B ) to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I (B ) to Regulation (EEC) No 1354 / 83 11 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 15 August 1984 13 . Closing date for the submission of tenders 25 June 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 31 August 1984 (b ) closing date for the submis ­ sion of tenders 9 July 1984 15 . Miscellaneous  13 . 6 . 84 Official Journal of the European Communities No L 157/ 23 Description of the lot M N 1 . Programme 1983 ( a) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination Sudan Indonesia 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) 6 . Total quantity 50 tonnes 150 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks British 9 . Specific characteristics Annex I (B) to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I (B ) to Regulation (EEC) No 1354 / 83 11 . Supplementary markings on the packaging 'SUDAN 2601 / PORT SUDAN / 'INDONESIA 2623 / PEKANBARA / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 15 August 1984 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submis ­ sion of tenders 15 . Miscellaneous The costs of supply are determined by the British intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 No L 157 / 24 Official Journal of the European Communities 13 . 6 . 84 Description of the lot O 1983 Council Regulation (EEC ) No 1992 / 83 Commission Decision of 29 July 1983 World Food Programme Mozambique ( see Annex II ) fob 1 . Programme ( a ) legal basis ( b ) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) 6 . Total quantity 7 . Origin of the skimmed-milk powder 8 . Intervention agency holding the stocks 9 . Specific characteristics 10 . Packaging 115 tonnes Community market Belgian Annex I (B ) to Regulation (EEC) No 1354 / 83 25 kilograms in accordance with point 4.2 of Annex I (B ) to Regulation (EEC ) No 1354 / 83 1 1 . Supplementary markings on the packaging 12 . Shipment period See Annex II Before 15 August 1984 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period (b) closing date for the submis ­ sion of tenders 15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/ 83 13 . 6 . 84 Official Journal of the European Communities No L 157 /25 i Description of the lot P 1 . Programme 1983 (a ) legal basis Council Regulation (EEC) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination South Yemen 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 )  6 . Total quantity 600 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I (B ) to Regulation (EEC) No 1354/ 83 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I (B ) to Regulation (EEC) No 1354 / 83 11 . Supplementary markings on the packaging 'YEMEN PDR 2453 PI / ADEN / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 15 August 1984 13 . Closing date for the submission of tenders 25 June 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 31 August 1984 (b ) closing date for the submis ­ sion of tenders 9 July 1984 15 . Miscellaneous  No L 157 / 26 Official Journal of the European Communities 13 . 6 . 84 Description of the lot Q 1 . Programme 1983 (a ) legal basis Council Regulation (EEC ) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2. Recipient World Food Programme 3 . Country of destination South Yemen ( see Annex II ) 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 )  6 . Total quantity 170 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics Annex I (B) to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I (B ) to Regulation (EEC ) No 1354 / 83 11 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 15 August 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Irish intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 13 . 6 . 84 Official Journal of the European Communities No L 157 / 27 Notes: (') This Annex , together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender . ( 2 ) See the list published in Official Journal of the European Communities No C 229 of 26 August 1983 , page 2 . ( 3 ) The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required . ( 4 ) Shipment to take place in 20-ft containers Conditions : shippers : count , load and stowage (els). ( 5 ) For the port of Dar es Salaam: to be delivered on standard pallets  40 bags each pallet  wrapped in plastic shrunk cover . ( 6 ) The tender may relate to a partial quantity amounting to 500 tonnes or a multiple of 500 tonnes ; see the third subparagraph of Article 11 ( 3 ) of Regulation (EEC) No 1354 / 83 . ( 7 ) The skimmed-milk powder must be obtained by the process 'low-heat temperature , expressed whey protein nitrogen , not less than 6 mg/gm' and correspond to the characteristics specified in Annex I to Regulation (EEC) No 625 / 78 (OJ No L 84 , 31 . 3 . 1978 , p. 19 ). No L 157 / 28 13 . 6 . 84Official Journal of the European Communities BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGA TO II  BIJLAGE II Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking H 150 100 PAM Somalie Somalia 2326 PI / Mogadiscio / Action of the World Food Programme 50 PAM Somalie Somalia 2326 PI / Berbera / Action of the World Food Programme L 1 016 630 PAM Maroc Maroc 2288 PX / Casablanca / Action du programme alimentaire mondial 315 PAM Maroc Maroc 2288 PX / Tanger / Action du pro ­ gramme alimentaire mondial 71 PAM Maroc Maroc 2527 / Casablanca / Action du pro ­ gramme alimentaire mondial O 115 40 PAM Mozambique Mozambique 2382 PI / Nacala / AcÃ §Ã ¢o do programa alimentar mundial 40 PAM Mozambique Mozambique 2382 PI / Beira / AcÃ §Ã ¢o do programa alimentar mundial 35 PAM Mozambique Mozambique 2382 Pl / Maputo / AcÃ §Ã ¢o do programa alimentar mundial Q 170 50 PAM Yemen PDR Yemen PDR 2166 Pl / Aden / Action of the World Food Programme 120 PAM Yemen PDR Yemen PDR 608 P2 / Aden / Action of the World Food Programme